J-A16029-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MELISSA JONES, INDIVIDUALLY AND AS               IN THE SUPERIOR COURT OF
PARENT AND NATURAL GUARDIAN OF                         PENNSYLVANIA
HAILIE HOLSING, A MINOR AND BRENNA
MCGINLEY, A MINOR, AND BERNARD
MCGINLEY, HER HUSBAND

                          Appellee

                    v.

MICHELLE E. CORNA

APPEAL OF: MELISSA JONES, AS PARENT
AND NATURAL GUARDIAN OF HAILIE
HOLSING, A MINOR

                          Appellant                   No. 1501 WDA 2013


          Appeal from the Judgment Entered September 13, 2013
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD 11-006907


BEFORE: DONOHUE, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                             FILED JANUARY 20, 2015

      Melissa Jones (“Mother”), individually and as parent and natural

guardian of Hailie Holsing, a minor, (“Minor”) (collectively “Plaintiff”) appeals

from the judgment of the Allegheny County Court of Common Pleas dated

September 13, 2013, in favor of Jones and against Michelle E. Corna in the

amount of $500.00. Mother, and her daughter, Minor, were in a vehicle that

was struck by Corna.       Plaintiff filed suit against Corna based on injuries

sustained by Minor.      On appeal, Plaintiff claims she was entitled to a new

trial based on the following: (1) the jury returned a verdict awarding zero
J-A16029-14


dollars for damages that was against the weight of the evidence; (2) the

jury returned a verdict that was not inconsistent or incomplete and the trial

court improperly recharged the jury with instructions to award some dollar

amount; (3) the jury returned a verdict awarding the nominal amount of

$500.00 for damages, which was against the weight of the evidence; and (4)

the court improperly precluded evidence relating to the timing of Corna’s

stipulation of liability and the fact that she ran a red light.     See Plaintiff’s

Brief at vii. Based on the following, we vacate the judgment and remand for

a new trial.

       On March 30, 2012, Plaintiff filed a complaint against Corna for

negligence stemming from an automobile accident, which took place on April

27, 2009 in Tarentum, Pennsylvania, in which Minor was a back-seat

passenger in her mother’s car.1                Prior to opening statements, Corna

admitted she entered an intersection, in which Mother had the right-of-way,

colliding with Mother’s car. Corna hit the car in a broadside T-bone collision

on the side where Minor was sitting. Minor suffered injuries as a result of

the accident, specifically a scar on her elbow. Corna also admitted that her

actions were the legal cause of Minor’s injuries.         The case proceeded to a

jury trial on the issues of damages.



____________________________________________


1
    Minor was nine-years-old at the time of the accident.



                                           -2-
J-A16029-14


       The evidence at trial revealed the following. Minor suffered bruising on

her face and cheek, and a laceration on her left elbow. At the emergency

room, hospital staff cleaned the cut on her elbow, and sutured the laceration

with approximately 10 to 13 stitches. She did not have any broken bones.

Minor subsequently went and saw a plastic surgeon, Dr. Joseph Falcon,

M.D., who instructed Minor to put lotion and sunscreen on the scar, and

massage it.     Dr. Falcon did not recommend surgical intervention. 2     Minor

also attended physical therapy three times a week for three weeks for

stiffness in her arm. She missed school for a week and a half and did not

engage in extracurricular activities, including soccer and gymnastics, for a

little over a month.

       After the close of evidence, the court instructed the jury, in pertinent

part, as follows:

             It has already been determined that [Corna] was negligent
       in the operation of her motor vehicle. Also, it has already been
       determined that the negligence of [Corna] was the legal cause of
       the Plaintiff’s injuries and harm.

             Your function, ladies and gentlemen, as a jury is to
       determine the nature and extent of the injury and harm suffered
       by the Plaintiff and assign a dollar value as to damages.


____________________________________________


2
   Dr. Falcon testified: “So I told them this scar is widening, I wouldn’t do
anything surgical, I think to put a 9 year old through an operation to try to
get a little bit better improvement of a scar doesn’t make any sense at this
point.” Video Deposition of Joseph Falcon, M.D., 3/19/2013, at 17 (video
played for jury during trial).



                                           -3-
J-A16029-14


            The Plaintiff must prove      to you that [Corna’s] conduct
      caused the Plaintiff damages.        This is what is referred to as
      factual cause. The question is,     was [Corna]’s negligent conduct
      a factual basis in bringing about   Plaintiff’s harm?

           The conduct is a factual cause of harm when the harm
      would not have occurred absent the act, and as a factual cause
      and outcome if in the absence of the act the outcome would not
      have occurred.

            The damages recoverable by the Plaintiff in this case are
      as follows:   pain and suffering, present, past and future
      embarrassment and humiliation and loss of the pleasures of life
      and disfigurement.

            If you find, ladies and gentlemen, in favor of the Plaintiff,
      you must add these sums of damages together and return a
      verdict in a single lump sum.

N.T., 3/25/2013-3/26/2013, at 156-157.

      Neither Plaintiff’s nor Corna’s counsel objected to the verdict slip,

which read:

      QUESTION NO. 1

            State the total amount of damages, in one lump sum,
      sustained by [Minor] as a result of the accident for:

              a. Past, present and future pain and suffering;

              b. Past, present     and     future   embarrassment    and
                 humiliation;

              c. Past, present and future loss of enjoyment of life; and

              d. Disfigurement.

              TOTAL DAMAGES                             $ ________

Verdict Slip, 3/26/2013, at 1.




                                      -4-
J-A16029-14


     The jury awarded Plaintiff zero dollars in damages.         The following

discussion was then held at side bar.

     [Corna’s counsel]:    Pursuant to the discussion we had in
     chambers with the verdict being like it is, I submit that what
     needs to be done is that the jury needs to be charged at least to
     a limited extent to go back and bring back a verdict because
     they have to award at least a dollar.

     THE COURT: The reason for this, as we discussed in chambers,
     is because there’s no dispute as to the scarring portion if nothing
     else. There is obviously no dispute on liability, but there’s no
     dispute as to the scarring, the mere fact that this scarring was
     produced by a cut or something, whatever caused it, isn’t [sic]
     enough to show some pain and suffering regardless, so you’re --

     [Corna’s counsel]: Request.

     THE COURT: -- request is we send them back.

     [Corna’s counsel]: Yes, sir.

     [Plaintiff’s counsel]: Judge, I don’t believe the jury has a
     verdict. It is an inconsistent verdict. They either chose to
     ignore your instructions on it and did what they wanted to do,
     but by sending them back with an inconsistent verdict and
     recharging –

     THE COURT: That means I declare a mistrial.

     [Plaintiff’s counsel]: -- is simply going to prejudice the Plaintiff.
     They will come back with a dollar because clearly that was their
     intent, not to follow the instructions, and I believe under the law
     sending them back can’t cure the verdict once it is complete.

           They didn’t have a question about it.

     [Corna’s counsel]: I don’t believe there is any case law to
     support that position. I think they have to go back.

     THE COURT: Again, I think that there is no -- I don’t know of
     any case law, especially in this particular situation where there is
     a scarring, period.

                                     -5-
J-A16029-14



            If this were a pain and suffering, I would go along with it.
       I would agree with the position because it can be declared a
       mere rub of life, I think they called it, but there is a scar. I
       mean, period.

       [Plaintiff’s counsel]: I believe in this case Plaintiff is entitled to a
       new trial on damages.

N.T., 3/25/2013-3/26/2013, at 165-167.            A discussion was held off the

record between the parties and court.

       The court then recharged the jury as follows:

             Ladies and gentlemen, the Court and counsel have made a
       determination here that the verdict slip as you had filled it out is
       incomplete. Therefore, we are sending you back upstairs to
       deliberate further with a new verdict slip.[3]

            I remind you at this time part of my charge in this case
       was as follows: It has already been determined that [Corna]
       was negligent in the operation of her motor vehicle.

            Also, it has already been determined that the negligence of
       [Corna] was the legal cause of the Plaintiff’s injuries and harm.

             Your function, ladies and gentlemen, as the jury is to
       determine the nature and extent of the injuries and harm
       suffered by the Plaintiff and assign a dollar value to this as
       damages.

Id. at 167-168. The jurors exited the courtroom to further deliberate, and

subsequently returned a verdict of $500.00 in damages.                 See Verdict,

3/26/2013, at 1.       Plaintiff’s counsel objected again and requested a new

trial. Id. at 169.
____________________________________________


3
    The new verdict slip was a replica of the first one in terms of the
interrogatory’s wording.



                                           -6-
J-A16029-14


       Plaintiff filed a timely motion for post-trial relief, which the court

denied on August 27, 2013.           On September 13, 2013, the court entered

judgment in favor of Plaintiff and against Corna in the amount of $500.00.

This appeal followed.4

       Based on the nature of the claims, we will address the Plaintiff’s first

two issues together.        In her first argument, Plaintiff contends she was

entitled to a new trial because the original jury verdict in the amount of zero

dollars was clearly against the weight of the evidence. Plaintiff’s Brief at 7.

Relying on Burnhauser v. Bumberger, 745 A.2d 1256 (Pa. Super. 2000),

she states that where there was undisputed medical evidence establishing

that Minor suffered injuries as a result of the accident, an award of zero

damages cannot stand because the jury’s verdict “bears no reasonable

relation” to the injuries suffered by Minor. Plaintiff’s Brief at 8. Therefore,

Plaintiff argues the only remedy is to set aside the verdict and grant a new

trial. Id. at 11.

       In her second argument, Plaintiff claims she is entitled to a new trial

on damages because the jury returned a verdict that was not inconsistent or

incomplete, and the trial judge improperly recharged the jury with

instructions to award some dollar amount. Id. at 12. Specifically, she notes
____________________________________________


4
   On September 17, 2013, the trial court ordered Plaintiff to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Plaintiff filed a concise statement on October 2, 2013. The trial court issued
an opinion pursuant to Pa.R.A.P. 1925(a) on November 7, 2013.



                                           -7-
J-A16029-14


there is a distinction between a verdict being against the weight of the

evidence and one being inconsistent.     Id. Plaintiff states that by ordering

the jury to resume deliberations based upon a verdict that was against the

weight of the evidence intrudes upon the province of the jury, whereas with

an inconsistent verdict, certain circumstances may allow for a recharge and

further deliberations.   Id. at 12-13.   Nevertheless, she argues that in the

present matter, the verdict was not incomplete and inconsistent because the

jury was only required to answer one simple question and it did so. Further,

Plaintiff states, “Nothing about the jury’s verdict was ambiguous, incomplete

or inconsistent and the Trial Judge is simply not permitted to instruct the

jury to ‘try again.’” Id. at 14.

      Corna, on the other hand, contends the trial court properly resumed

jury deliberations to correct a zero damages award because the verdict

evidenced a misunderstanding of the jury instructions, and the necessity to

award some amount of damages. See Corna’s Brief at 22. Therefore, Corna

asserts it was an inconsistent verdict. Relying on Fillmore v. Hill, 665 A.2d
514 (Pa. Super. 1995), Corna states a trial court may resume jury

deliberations to remedy an inconsistency in the verdict.       Moreover, she

alleges the following:

      [T]he trial court did not invade the province of the jury in
      resuming deliberations. The trial court did not assert, suggest,
      or imply the manner in which the evidence should be weighed or
      the monetary damages that should be awarded. The trial court
      simply pointed out that the verdict was incomplete, then re-read
      the pertinent instructions requiring monetary damages.

                                     -8-
J-A16029-14



Id. at 25-26.

      In determining the verdict was inconsistent, the court found the proper

remedy was to recharge the jury and direct them to re-deliberate. The court

explained its rationale as follows:

            After the jury deliberated, it returned a verdict awarding
      zero damages. Since the award of zero damages was clearly
      against the weight of the evidence, this Court denied Plaintiff’s
      motion for a mistrial and instead instructed the jury that its
      verdict slip was incomplete, and instructed them to return for
      further deliberations. When a jury reaches an ambiguous or
      improper verdict, one proper remedy is to permit them to correct
      the mistake or ambiguity. See Fillmore v. Hill, 665 A.2d 514
      (Pa. Super. 1995). Therefore, the Court denied Plaintiff’s motion
      because it first wanted to give the jury a chance to remedy its
      improper and inconsistent verdict. In advising the jury of its
      incomplete verdict, the Court explained and reiterated that it had
      already been determined that [Corna] was negligent, it had
      already determined that [Corna] was the legal cause of the
      Minor-Plaintiff’s injuries, and that it was the jury’s role to
      determine the nature and extent of the injuries and harm
      suffered by the Minor-Plaintiff and to assign a dollar value to the
      same. The jury then returned a verdict for $500.

Trial Court Opinion, 11/7/2013 at 1-2.

      As demonstrated by the parties’ arguments, and the court’s finding,

the central issue in this matter is whether the trial court’s actions constituted

a reweighing of the evidence or a correction of an inconsistent verdict. As

will be discussed below, we are constrained to disagree with the court’s

findings because we conclude the court’s actions amounted to a reweighing

of the evidence, and that the verdict was not inconsistent.




                                      -9-
J-A16029-14


      A motion for a new trial on the ground that the verdict is against the

weight of the evidence “is warranted . . . only in truly extraordinary

circumstances, i.e., when the jury’s verdict is so contrary to the evidence

that it shocks one’s sense of justice and the award of a new trial is

imperative so that right may be given another opportunity to prevail.”

Criswell v. King, 834 A.2d 505, 512 (Pa. 2003) (quotation marks omitted).

For example, a new trial is appropriately ordered where a plaintiff suffers

injuries greater than a “transient rub of life” and the jury awards no

damages.      See Neison v. Hines, 653 A.2d 634 (Pa. 1995).                  The

Pennsylvania Supreme Court has recognized that “a claim challenging the

weight of the evidence is not the type of claim that must be raised before

the jury is discharged. Rather, it is a claim which, by definition, ripens only

after the verdict, and it is properly preserved so long as it is raised in timely

post-verdict motions.” Criswell, 834 A.2d at 512.

      Whereas, a verdict may be inconsistent because the general verdict

conflicts with special findings. See Brown v. Ambridge Yellow Cab Co.,

97 A.2d 377, 382 (Pa. 1953). For example, in some situations, an award of

damages for medical expenses may be inconsistent with an award of no

damages for pain and suffering. See Davis v. Mullen, 773 A.2d 764 (Pa.

2001).   “[A]n inconsistent verdict provides grounds for objection and, if a

party seeks relief upon grounds of verdict inconsistency, it must forward a




                                     - 10 -
J-A16029-14


timely, contemporaneous objection upon the rendering of the verdict.”

Criswell, 834 A.2d at 513.

      Moreover, we are guided by the following:

      [A] claim of verdict inconsistency is not the same complaint as a
      claim sounding in evidentiary weight. A verdict may be perfectly
      consistent and yet be a shock to the losing party, as well as a
      shock to the conscience of the jurist who oversaw the
      presentation of evidence. Verdict-related claims arising from
      perceived evidentiary weight cannot be addressed and averted
      by resubmission to the same jury. Since the complaint cannot
      be redressed by the jury, there is no reason … to require an
      objection before the jury is discharged. Nor should a party be
      forced to litigate a claim of verdict inconsistency when in fact its
      true complaint sounds in evidentiary weight.

Id.

      In Fillmore, supra, which both the trial court and Corna rely on, the

appellant was injured in a two-car automobile collision. The jury found that

the appellee was negligent, and his negligence was a substantial factor in

causing the appellant’s harm.       However, the jury also found that the

appellant was contributorily negligent, and his negligence was a substantial

factor in bringing about his own harm. The jury reflected its determination

that both parties were each 50% negligent, and the appellant sustained

injuries in the accident, but refused to award any damages to the appellant.

On appeal, a panel of this Court determined that, contrary to the appellant’s

argument, the verdict was not inconsistent because

      the jury could have made both the conclusions together without
      necessarily being inconsistent. Simply because the jury found
      each parties’ negligence a substantial factor in causing [the
      appellant]’s injuries does not mean that the jury could not

                                     - 11 -
J-A16029-14


      simultaneously conclude that the compensable damages
      amounted to zero dollars. If the jury believed the evidence
      supported zero damages, then there is a reasonable theory to
      support this verdict.

Fillmore, 665 A.2d at 518. Furthermore, the panel held:

      [T]he trial court judge did not have the option of sending the
      jury back to re-deliberate because there was no ambiguity or
      evidence of a misunderstanding. A judge is not at liberty to
      suggest that the weight of the evidence did not support a
      damage award. The trial court polled the jury, which confirmed
      the verdict. This confirmation clarified that the jury did in fact
      intend the conclusion it reached. Absent an inconsistent or
      ambiguous jury verdict, the trial judge was powerless to correct
      any other problems that might have existed.

Id. at 519.

      Similarly, in King v. Pulaski, 710 A.2d 1200 (Pa. Super. 1998), the

matter involved another automobile collision, where the defendant-driver hit

another car, containing two plaintiffs.       The defendant-driver previously

admitted her negligence.     Therefore, the court specifically instructed the

jurors that they must find the defendant-driver negligent and that neither

plaintiff could be found contributorily or comparatively negligent.      Id. at

1202. Furthermore, the court instructed the jury must begin by considering

whether the defendant driver’s “negligent conduct was a substantial factor in

bringing about the plaintiffs’ claimed injuries. The jury was then instructed

that, should it answer the causation inquiry in favor of the plaintiffs, it must

then determine the proper measure of damages to compensate the

individual plaintiffs.” Id. After deliberating for several hours, “the jury sent

a note to the court in which it asked, ‘Can we find for the plaintiff without

                                     - 12 -
J-A16029-14


giving any monetary award?’” Id.       The judge, in turn, “asked the jury to

clarify whether their question related to one or both plaintiffs.” Id. The jury

responded that their question referred only to the plaintiff-passenger. After

discussing with counsel, the judge answered the jury’s question in the

negative. Soon thereafter, the jury returned its verdict. Despite the court’s

instructions, the jury found for the defendant with respect to the plaintiff-

passenger’s case, and found for the plaintiff-driver in her case, awarding

compensatory damages in the amount of $600.00.          The trial court denied

the plaintiff’s post-trial motion based on a claim that the verdict was against

the weight of the evidence.

      On appeal, this Court opined:

      [A] verdict that is inconsistent because the jury received
      ambiguous or incorrect instructions may be corrected at the trial
      stage by explaining to the jury why their verdict is flawed and
      asking the jury to deliberate anew with reference to the correct
      legal principles.

      In so doing, however, a court must ensure that it is not
      encouraging a substantive change in a verdict that was reached
      following a proper jury charge and, if applicable, the answering
      of properly worded special interrogatories.

      As the Fillmore Court held:

         Once a jury returns its verdict, a trial court judge has the
         ability to point out the problems and explain that the
         verdict is flawed because the jury must return a verdict
         which is both free from ambiguity and clearly
         understandable.

         * * * By the same token, the trial court may not, in its
         additional instructions, "inject itself into the deliberation
         and encourage a basic change in the intended verdict of

                                      - 13 -
J-A16029-14


         the jury. The court in sending the jury back to correct
         their findings should not suggest a substantive
         change in their findings."

      Fillmore, 665 A.2d at 517 (quoting Robinson v. Brown, 195
Pa. Super. 384, 171 A.2d 865, 868 (Pa. Super. 1961) (emphasis
      added).

Id. at 1204 (emphasis in original).

      With this standard in mind, the King Court held:

      Th[e] verdict, while arguably inadequate, problematic, and
      disappointing to the plaintiff, nonetheless clearly and
      unambiguously reflected the jury’s fact-finding and credibility
      determinations. There was no flaw in the verdict in the sense
      that the jury misunderstood the applicable law, received an
      ambiguous     jury    charge,   or  answered   poorly  worded
      interrogatories in a confusing manner.

      Thus, any further instructions from the trial court, at the request
      of [plaintiff]’s counsel, would have been wholly improper in that
      the court would have suggested to the jurors that they make a
      substantive change in their findings. See Fillmore, supra.
      Such actions would have impermissibly encroached upon the
      jury’s function. As we stated in Fillmore, “the trial judge did
      not have the option of sending the jury back to re-deliberate
      because there was no ambiguity or evidence of a
      misunderstanding. A judge is not at liberty to suggest that
      the weight of the evidence did not support a damage
      award.” 665 A.2d at 519 (emphasis added) (citation omitted).

Id. at 1204-1205 (emphasis in original).

      With Fillmore and King in mind, we have reviewed the record in the

present matter and, after careful consideration, we are compelled to

conclude the court erred in its ruling. As stated supra, the jury heard two

days of testimony concerning the accident and Minor’s injuries, most

importantly, a scar, that resulted from the collision. The trial court charged


                                      - 14 -
J-A16029-14


the jury with the applicable law on damages. The jury instructions, in toto,

were clear and unambiguous. The jury was given a general verdict slip, with

one interrogatory, and it originally returned a verdict of zero dollars.

      As such, we construe the original verdict was not incorrect based on

the jury charge provided.      While the verdict was “arguably inadequate,

problematic, and disappointing,” it “clearly and unambiguously reflected the

jury’s fact-finding and credibility determinations.” King, 710 A.2d at 1204.

Moreover, there was no evidence that “the jury misunderstood the applicable

law, received an ambiguous jury charge, or answered poorly worded

interrogatories in a confusing manner.” Id. Rather, the verdict was against

the weight of the evidence. See Neison, 653 A.2d at 639 (where plaintiff

suffered “injuries of the type that naturally and normally cause pain and

suffering and, accordingly, the jury was not free to disregard them.”); see

also Boggavarapu v. Ponist, 542 A.2d 516, 518 (Pa. 1988) (“As a general

proposition victims indeed must be compensated for all that they lose and all

that they suffer from the tort of another.”).

      Furthermore, when the trial court realized the verdict was the against

the weight of the evidence because Minor suffered a permanent scar from

the accident, it acted improperly by telling the jury the verdict was

“incomplete,” and then re-charging the jury and asking them to re-

deliberate. See Fillmore, 665 A.2d at 519. Indeed, it did not explain the

error with respect to why the verdict was incomplete. Moreover, the court


                                     - 15 -
J-A16029-14


assumed the jury was erroneous in their finding of zero damages, thereby,

injecting itself into the deliberation process.            Id. at 517.     The court

overstepped its role by sending the jury back and suggesting they make a

substantive change in the findings. Id. As this Court stated in Fillmore,

and was reiterated in King, “A judge is not at liberty to suggest that the

weight of the evidence did not support a damage award.”                  Id. at 519.

Accordingly, we vacate the judgment and remand the matter to the trial

court for a new trial.5

       Based on this determination, we need not address Plaintiff’s third

argument, that the second verdict of $500.00 was against the weight of the

evidence. However, we will address Plaintiff’s fourth issue on appeal since it

will likely be revisited during retrial.           In Plaintiff’s final argument, she

contends the court improperly excluded evidence relating to the timing of

Corna’s stipulation of liability and the fact that she ran a red light before
____________________________________________


5
   We acknowledge that in Dilliplaine v. Lehigh Valley Trust Co., 322
A.2d 114 (Pa. 1974), the Pennsylvania Supreme Court stated:

       [A] timely specific objection to be taken in the trial court will
       ensure that the trial judge has a chance to correct alleged trial
       errors.   This opportunity to correct alleged errors at trial
       advances the orderly and efficient use of our judicial resources.
       First, appellate courts will not be required to expend time and
       energy reviewing points on which no trial ruling has been made.
       Second, the trial court may promptly correct the asserted error.

Id. at 116-117. Nevertheless, we find that based on the circumstances of
the case, the court erred in encroaching on the jury’s function. Therefore, a
correction by the court at that time would have been impermissible.



                                          - 16 -
J-A16029-14


striking Plaintiff’s vehicle.   Plaintiff’s Brief at 19.   She claims Corna “hotly

contested liability over two (2) years and would have testified on the stand

that she had a green light.” Id. at 22. Plaintiff asserts she was prejudiced

by the exclusion of this evidence. Id.

      “Questions regarding the admission or exclusion of evidence are

subject to an abuse of discretion standard of review.”           Braun v. Target

Corp., 983 A.2d 752, 760 (Pa. Super. 2009), appeal denied, 987 A.2d 158

(Pa. 2009). Relevant evidence is evidence which has “any tendency to make

the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the

evidence.” Pa.R.E. 401.

      Here, the trial court found the following:

              Plaintiff … argues that the Court erred in precluding
      Plaintiff from presenting evidence that [Corna] caused the
      accident by running a red light. Plaintiff claims that she was
      unfairly prejudiced as a result by not being able to show the
      level of impact that resulted in Minor-Plaintiff’s injuries. Here,
      neither negligence nor causation was contested. Therefore, it
      was made clear to the jury that [Corna] was responsible for
      Minor-Plaintiff’s injuries.  At trial, Plaintiff presented several
      witnesses to detail the extent and nature of Minor-Plaintiff’s
      injuries and the impact that the injuries have had, and will
      continue to have, on Minor-Plaintiff’s life. Again, [Corna] did not
      challenge causation. Therefore, although this Court permitted
      Plaintiff to introduce evidence related to the facts of what
      happened, the Court merely precluded Plaintiff from introducing
      the details surrounding what precipitated the accident (i.e.,
      running a red light) since it was irrelevant and would not make
      liability more or less probable.

                                          …


                                        - 17 -
J-A16029-14


              The last allegation is error that Plaintiff was unfairly
       prejudiced when the Court precluded her from presenting
       evidence that [Corna] admitted liability only two days before
       trial. The admission of this type of evidence is within the sound
       discretion of the Trial Court. While the Court recognizes that the
       timing of a [d]efendant’s admission may be relevant and
       admissible for many reasons – depending on the type of case
       and/or the circumstances/facts of a particular case – the Court
       found that this particular case and this specific circumstance did
       not warrant the same to be admissible.

Trial Court Opinion, 11/7/2013, at 2-3.            We agree with the trial court’s

findings, in light of the fact that evidence of causation, liability, and timing of

liability were not at issue in the present matter and based on the

circumstances of the case, were not relevant to the sole issue at trial,

damages.6 Therefore, we discern no abuse of discretion on the part of the

trial court in precluding this evidence. Accordingly, Plaintiff’s final argument

is without merit.

       Judgment vacated.         Case remanded for a new trial.        Jurisdiction

relinquished.




____________________________________________


6
   Knowles v. Levan, 15 A.3d 504, 507 (Pa. Super. 2011) (“where liability
is admitted, the lone issue is damages, … there is no justification to admit
into evidence any facts concerning the occurrence or causation of the
accident as defendant’s admission of liability renders all such evidence
irrelevant.”), citing Warburton v. Eister, 37 Pa. D&C 3d 385, 387
(Northumberland County 1985).



                                          - 18 -
J-A16029-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/20/2015




                          - 19 -